NO. 07-06-0480-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   JANUARY 10, 2007

                          ______________________________


                                EDWARD L. MARTINEZ,

                                                                Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                                Appellee

                        _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2004-405,843; HON. CECIL G. PURYEAR, PRESIDING

                          ______________________________

                                 Memorandum Opinion

                          ______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Edward L. Martinez (appellant) appeals from the findings of fact and conclusions of

law rendered by the trial court after conducting a hearing pursuant to this court’s abatement

order. We dismiss the appeal for want of jurisdiction.
       The trial court held a hearing on November 6, 2006, pursuant to this court’s

abatement order to determine whether appellant was represented on appeal and if not then

whether he was entitled to appointed counsel. The trial court, after conducting the hearing,

filed “Findings of Fact and Conclusions of Law” as directed with the trial court clerk on

November 6, 2006. Appellant filed his notice of appeal from these findings on December

6, 2006. On December 14, 2006, this court directed appellant “to file any documents or

matters considered necessary for the Court to determine its appellate jurisdiction” with this

Court no later than January 8, 2007. To date appellant has failed to respond.

       The Court of Criminal Appeals, in Williams v. State, 780 S.W.2d 802, 803 (Tex.

Crim. App.1989), held that "by entering an order merely abating an appeal a court of

appeals does not 'decide a case,'” therefore, it is an interlocutory order which is not final

nor appealable. The trial court’s findings are a result of the abatement hearing and

address matters directed by this court. It, too, does not “decide” the case and therefore

is interlocutory and non-appealable.

       Accordingly, we dismiss appellant’s appeal from the trial court’s findings issued from

the November 6, 2006 abatement hearing.

                                                  Per Curiam

Do not publish.




                                             2